STEINFELD, Judge
(dissenting).
A physician who examined Woolum on August 6, 1969, testified that Woolum told him that for the past year he had been troubled with exertional dyspnea, and at that time he was unable to walk “more than one-quarter of a mile on the level or to climb more than ten steps without getting unduly short of breath.” This physician diagnosed Woolum’s trouble as being stage one pneumoconiosis. Another physician, who examined Woolum on November 26, 1969, stated that Woolum told him “He went to another company and was examined and told that he had bad back trouble, arthritis and dust, and that they couldn’t work him; (that) he has been short of breath for somewhat more than a year * * This latter doctor found no pneumoconiosis or silicosis.
That evidence which was not contradicted, together with the testimony of Woolum *137quoted in the majority opinion, showed that ten and one-half months before he gave notice to Twin Peak, this coal miner, after having spent seventeen years in the mines, had “* * * experience (d) a distinct manifestation of an occupational disease in the form of symptoms reasonably sufficient to apprise him that he (had) contracted such disease * * KRS 342.316(2).
In my opinion the burden was on him to explain the delay in giving notice. Cf. T. W. Samuels Distillery Company v. Houck, 296 Ky. 323, 176 S.W.2d 890 (1943); Whittle v. General Mills, Ky., 252 S.W.2d 55 (1952), and Sexton v. Black Star Coal Corporation, Ky., 296 S.W.2d 450 (1956). He failed to do so.
We wrote in Inland Steel Company v. Byrd, Ky., 316 S.W.2d 215 (1958), “Notice must be given to the employer ‘as soon as practicable’; this is the mandate of the statute * * Woolum did not comply. Therefore, I respectfully dissent.